DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “copper and steel clamps,” recited in claims 2, 13, and 19, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “a predetermined weld location.” It is unclear whether this location is different from “a predetermined weld location” and “the predetermined weld location” recited in claim 1. Similarly, claim 13 recites, “a predetermined weld location,” and claim 12, from which claim 13 depends, recites “a predetermined weld location” and “the predetermined weld location.” Additionally, claim 19 recites, “a predetermined weld location,” and claim 18, from which claim 19 depends, recites “a predetermined weld location” and “the predetermined weld location.”
Claim 13 recites, “parts to be welded together.” Claim 13 depends from claim 12, and claim 12 recites, “a first material” and “a second material to be spot welded to the first material.” It is unclear whether the “parts to be welded together” are different from the “first material” and the “second material.” Similarly, claim 19 recites, “parts to be welded together,” and claim 18, form which claim 19 depends, recites, “a first material” and “a second material to be spot welded to the first material.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 – 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haddadi et al. (US 2019/0105732).
Regarding claim 1, Haddadi discloses a hybrid welding system (Fig. 1, hybrid welding system 500 comprising ultrasonic vibration unit 510 and resistance heating unit 520), comprising:
(a) a first welding system (ultrasonic vibration unit 510), wherein the first welding system includes an ultrasonic spot-welding system, and wherein the ultrasonic spot-welding system further includes at least one sonotrode for delivering ultrasonic vibration to a predetermined weld location (“In one embodiment, a welding system includes an ultrasonic vibration unit including a transducer and a first power supply, the ultrasonic vibration unit configured to generate an ultrasonic vibration, and transfer the ultrasonic vibration to multiple workpieces to breakdown an oxide layer located at an interface between the multiple workpieces” [0027]; see Figs. 2A, 2B, and 3: electrode 516 is a sonotrode: “In some embodiments, the electrodes 516 are machined to be patterned sonotrode tips. The sonotrode tips can contact and vibrate the workpieces 518 during the welding process” [0058]); and 
(b) a second welding system (resistance heating unit 520), wherein the second welding system includes a resistance spot welding system that functions simultaneously with the ultrasonic spot-welding system, and wherein the resistance spot welding system further includes at least one electrode that is configured to direct electrical current into the predetermined weld location (“a resistance heating unit including a second power supply, the resistance heating unit configured to generate an electric current, and transmit the electric current to the multiple workpieces to heat up the workpieces to a given temperature; a workpiece mount, the workpiece mount including electrodes, the electrodes configured to one or more of: receive the generated current and clamp the multiple workpieces during a welding process; and a controller configured to synchronize an operation of the ultrasonic vibration unit and an operation of a resistance heating unit” [0027]; “In some embodiments, the ultrasonic vibration unit 510 and the resistance heating unit 520 may operate concurrently. For example, the operation of the ultrasonic vibration unit 510 and the operation of the resistance heating unit 520 may be synchronized such that one unit performs one or more functions (e.g., breaking down an oxide film) and another unit performs other function(s) (e.g., melting the materials)” [0050]; see Fig. 5 showing second welding system 520, comprising “an upper welding electrode 454, and a lower welding electrode 456” [0082]; “delivery unit 450 includes a movable arm 452, an upper welding electrode 454, and a lower welding electrode 456. The current signals from the pulse transformer 434 are delivered to the movable arm 452. In some embodiments, the delivery unit 450 can include a second movable arm configured to return the current signals, thereby completing the circuit. The movable arms 452 may be conductive structural elements mechanically and electrically coupled to the upper and lower electrodes 454 and 456. In some embodiments, the movable arms 452 may be configured to apply an axial force on the workpieces (e.g., workpiece 518 illustrated in FIG. 2B)” [0082]; “electrical current can be applied to the workpieces. The electrical current generates heat due to the resistances of the workpieces. The heat can cause melting clusters to form. In some embodiments, ultrasonic vibration can be concurrently applied to uniformly distribute the melting metal” [0010]).

Regarding claim 3, Haddadi discloses at least one ultrasonic transducer connected to the at least one sonotrode for delivering power thereto (see Figs. 2A and 3: “The ultrasonic vibration unit 510 includes one or more transducers 512, one or more wedges 514, a workpiece mount 580, and a power supply 518. The ultrasonic vibration unit 510 is configured to create and apply an ultrasonic vibration to the workpieces (e.g., workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B)” [0052]).

Regarding claim 4, Haddadi discloses a first material to be welded and a second material to be welded to the first material (“workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B” [0052]).

Regarding claim 5, Haddadi discloses wherein the first and second materials are the same material (“The integrated welding system can efficiently bonding similar and dissimilar metal materials” [0008]; “In some embodiments, the multiple workpieces include at least one of aluminum, magnesium, and galvanized steel” [0029]; when the multiple workpieces include one of aluminum, magnesium, and galvanized steel, the first and second materials are the same material).

Regarding claim 6, Haddadi discloses wherein the first and second materials are aluminum (“In some embodiments, the multiple workpieces include at least one of aluminum, magnesium, and galvanized steel” [0029]; when the multiple workpieces include one of aluminum, magnesium, and galvanized steel, the first and second materials can be aluminum).

Regarding claim 7, Haddadi discloses wherein the first and second materials are the different materials (“The integrated welding system can efficiently bonding similar and dissimilar metal materials” [0008]).

Regarding claim 10, Haddadi discloses wherein the sonotrode further comprises a reed sonotrode (see Fig. 3 showing electrode 516, which corresponds to the claimed sonotrode as described in the rejection of claim 1; sonotrode / electrode 516 is a reed sonotrode as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadi in view of Murayama et al. (US 2018/0311756) and Hwang et al. (KR 101689582).
Regarding claim 2, Haddadi does not expressly disclose further comprising copper and steel clamps, wherein the copper and steel clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location.
Murayama is directed toward a spot welding apparatus [Title]. Murayama discloses clamps that cooperate with a resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location (Fig. 4 shows portions of a resistance spot welding apparatus, including electrodes 2 and clamps 3; “the pair of electrode tips 2 and the pair of pressing members 3 sandwich the set of sheets 16 including a plurality of metal sheets from its two sides” [0091]; “If the pressing members 3 are composed of a conductor and are connected to the first power supply, as shown by the broken line arrow, it is possible to run current across the facing pressing members 3 to form molten metal at the superposed surfaces of the metal sheets 15” [0097]; this indicates that the clamps / pressing members 3 cooperate with the electrode 2 of the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location).
Murayama does not expressly disclose wherein the clamps are ‘copper and steel clamps.’ However, copper and steel are known to be electrically conductive materials, and the clamps of Murayama are disclosed as being electrically conductive as described above. 
Hwang is directed toward a spot welding system [Title]. Hwang discloses an electrode comprising copper and steel (“electrode 80 includes an electrode core 81 made of a steel material having a ball shape and an electrode coating layer 83 made of copper coated on the spherical surface of the electrode core 81” [machine translation]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising clamps, wherein the clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location. This allows for creating a weld nugget of a desired size. For example, Fig. 5 shows a relatively small weld nugget that is created when clamps are utilized but wherein current is not passed through the clamps, Fig. 4 shows a relatively large weld nugget that is created when clamps are utilized and wherein current is passed through the clamps. See also [0099]. This teaches that the use of electrically conductive clamps in addition to a spot welding electrode can result in achieving a weld nugget of a desired size. Additionally, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamps are copper and steel clamps. Copper and steel are known electrically conductive materials that can be used in spot welding devices, and it would have been obvious to substitute the electrically-conductive material of the clamps / pressing members of Murayama for copper and steel clamps, to achieve the predictable result of allowing current to flow through the electrically-conductive material to achieve a weld nugget of a desired size. Furthermore, the courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadi in view of Zhang et al. (US 2018/0361498).
Regarding claim 8, Haddadi does not expressly disclose wherein the first material is aluminum and the second material is stainless steel. However, Haddadi discloses wherein the workpieces can be dissimilar metals materials [0008]).
Zhang is directed toward the joining of similar or dissimilar workpieces, using ultrasonic spot welding and resistance spot welding ([Abstract], [claims 8-15]). Zhang discloses welding a workpiece of a first material to a workpiece of a second material, wherein the first material is aluminum and the second material is stainless steel (“An example method for joining metals is described herein. In some implementations, the method can be used to join dissimilar metals. For example, the method can be used to join first and second structural members, where the first structural member can be steel, titanium (Ti), or nickel (Ni), and the second structural member can be aluminum (Al), magnesium (Mg), copper (Cu), or beryllium (Be). This disclosure contemplates that steel includes, but is not limited to, carbon steel, high strength low alloy (HSLA) steel, advanced high strength steel (AHSS), or stainless steel” [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first material is aluminum and the second material is stainless steel. This allows for achieving a final component comprising desired materials. For example, it is known that stainless steel has a relatively high strength, while aluminum is relatively lightweight. The joining of these two materials allow for achieving a final component that can have a desired strength while remaining relatively lightweight, as recognized by Zhang [0002].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadi in view of Forrest et al. (US 2008/0041922).
Regarding claim 9, Haddadi does not expressly disclose wherein the electrical current is 10kA or less. However, Haddadi discloses, “[t]he magnitude and duration of the applied electric current may depend on the electrical resistances of the workpieces. For example, an electric current of approximately 30-40 kA may be applied over an interval of approximately 50-100 milliseconds to weld aluminum or magnesium” [0076].
Forrest is directed toward a hybrid resistance/ultrasonic welding system and method [Title]. Forrest discloses, “[t]he preferred magnitude of the electric current 18 is preferably in the range of 2 kA to 30 kA, and more preferably in the range of 2 kA to 14 kA. Although the ranges described above are preferred, one skilled in the art will readily acknowledge and appreciate that the electric current 18 should not be limited to the above ranges and can be set at any magnitude sufficient to soften any type of substrate known in the art. That is, although the present teachings are being described relative to joining substrates generally used in an automotive application, the present teachings should not be limited thereto. For example, the present teachings may be adaptable to preparing electronic devices where the substrates are formed of a material such as silicon (Si) or some other type of semiconductor material. In this regard, the current 18 needed to sufficiently soften the substrates 10 and 12 will be much less than the above-defined ranges” [0019].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical current is 10kA or less. Forrest discloses an electric current of, for example, 2 kA, which is less than 10 kA. Additionally, both Haddadi and Forrest teach that the magnitude of the electric current should be set depending on the material(s) being welded. Therefore, a person of ordinary skill in the art would choose a current magnitude that is appropriate based on the material(s) being welded. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claims 11 – 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi in view of Hielscher et al. (US 2015/0314391).
Regarding claim 11, Haddadi does not expressly disclose wherein the sonotrode includes a rounded tip for delivering ultrasonic vibration to the predetermined weld location.
Hielscher is directed toward a sonotrode [Title]. Hielscher discloses wherein the sonotrode includes a rounded tip (Fig. 5 shows “sonotrode 1” [0051] comprising a rounded tip; see [0050]-[0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sonotrode includes a rounded tip for delivering ultrasonic vibration to the predetermined weld location. Hielscher discloses that the inclusion of a rounded tip prevents “generating an undesirably high pressure on a body” against which the sonotrode is pressed [0052].

Regarding claim 12, Haddadi discloses a hybrid welding system (Fig. 1, hybrid welding system 500 comprising ultrasonic vibration unit 510 and resistance heating unit 520), comprising:
(a) a first material; (b) a second material to be spot welded to the first material at a predetermined location (“workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B” [0052]); 
(c) an ultrasonic spot-welding system (ultrasonic vibration unit 510), wherein the ultrasonic spot-welding system further comprises at least one sonotrode for delivering ultrasonic vibration to a predetermined weld location (“In one embodiment, a welding system includes an ultrasonic vibration unit including a transducer and a first power supply, the ultrasonic vibration unit configured to generate an ultrasonic vibration, and transfer the ultrasonic vibration to multiple workpieces to breakdown an oxide layer located at an interface between the multiple workpieces” [0027]; see Figs. 2A, 2B, and 3: electrode 516 is a sonotrode: “In some embodiments, the electrodes 516 are machined to be patterned sonotrode tips. The sonotrode tips can contact and vibrate the workpieces 518 during the welding process” [0058]); and 
(d) a resistance spot welding system (resistance heating unit 520) that functions simultaneously with the ultrasonic spot-welding system, wherein the resistance spot welding system further includes at least one electrode that is configured to pass electrical current through the predetermined weld location (“a resistance heating unit including a second power supply, the resistance heating unit configured to generate an electric current, and transmit the electric current to the multiple workpieces to heat up the workpieces to a given temperature; a workpiece mount, the workpiece mount including electrodes, the electrodes configured to one or more of: receive the generated current and clamp the multiple workpieces during a welding process; and a controller configured to synchronize an operation of the ultrasonic vibration unit and an operation of a resistance heating unit” [0027]; “In some embodiments, the ultrasonic vibration unit 510 and the resistance heating unit 520 may operate concurrently. For example, the operation of the ultrasonic vibration unit 510 and the operation of the resistance heating unit 520 may be synchronized such that one unit performs one or more functions (e.g., breaking down an oxide film) and another unit performs other function(s) (e.g., melting the materials)” [0050]; see Fig. 5 showing second welding system 520, comprising “an upper welding electrode 454, and a lower welding electrode 456” [0082]; “delivery unit 450 includes a movable arm 452, an upper welding electrode 454, and a lower welding electrode 456. The current signals from the pulse transformer 434 are delivered to the movable arm 452. In some embodiments, the delivery unit 450 can include a second movable arm configured to return the current signals, thereby completing the circuit. The movable arms 452 may be conductive structural elements mechanically and electrically coupled to the upper and lower electrodes 454 and 456. In some embodiments, the movable arms 452 may be configured to apply an axial force on the workpieces (e.g., workpiece 518 illustrated in FIG. 2B)” [0082]; “electrical current can be applied to the workpieces. The electrical current generates heat due to the resistances of the workpieces. The heat can cause melting clusters to form. In some embodiments, ultrasonic vibration can be concurrently applied to uniformly distribute the melting metal” [0010]).
Haddadi does not expressly wherein the sonotrode has a rounded tip.
Hielscher discloses wherein the sonotrode has a rounded tip (Fig. 5 shows “sonotrode 1” [0051] comprising a rounded tip; see [0050]-[0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sonotrode has a rounded tip. Hielscher discloses that the inclusion of a rounded tip prevents “generating an undesirably high pressure on a body” against which the sonotrode is pressed [0052].

Regarding claim 14, Haddadi discloses at least one ultrasonic transducer connected to the at least one sonotrode for delivering power thereto (see Figs. 2A and 3: “The ultrasonic vibration unit 510 includes one or more transducers 512, one or more wedges 514, a workpiece mount 580, and a power supply 518. The ultrasonic vibration unit 510 is configured to create and apply an ultrasonic vibration to the workpieces (e.g., workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B)” [0052]).

Regarding claim 15, Haddadi discloses wherein the first and second materials are aluminum (“In some embodiments, the multiple workpieces include at least one of aluminum, magnesium, and galvanized steel” [0029]; when the multiple workpieces include one of aluminum, magnesium, and galvanized steel, the first and second materials can be aluminum).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadi / Hielscher in view of Murayama et al. (US 2018/0311756) and Hwang et al. (KR 101689582).
Regarding claim 13, Haddadi does not expressly disclose further comprising copper and steel clamps, wherein the copper and steel clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location.
Murayama discloses clamps that cooperate with a resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location (Fig. 4 shows portions of a resistance spot welding apparatus, including electrodes 2 and clamps 3; “the pair of electrode tips 2 and the pair of pressing members 3 sandwich the set of sheets 16 including a plurality of metal sheets from its two sides” [0091]; “If the pressing members 3 are composed of a conductor and are connected to the first power supply, as shown by the broken line arrow, it is possible to run current across the facing pressing members 3 to form molten metal at the superposed surfaces of the metal sheets 15” [0097]; this indicates that the clamps / pressing members 3 cooperate with the electrode 2 of the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location).
Murayama does not expressly disclose wherein the clamps are ‘copper and steel clamps.’ However, copper and steel are known to be electrically conductive materials, and the clamps of Murayama are disclosed as being electrically conductive as described above. 
Hwang discloses an electrode comprising copper and steel (“electrode 80 includes an electrode core 81 made of a steel material having a ball shape and an electrode coating layer 83 made of copper coated on the spherical surface of the electrode core 81” [machine translation]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising clamps, wherein the clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location. This allows for creating a weld nugget of a desired size. For example, Fig. 5 shows a relatively small weld nugget that is created when clamps are utilized but wherein current is not passed through the clamps, Fig. 4 shows a relatively large weld nugget that is created when clamps are utilized and wherein current is passed through the clamps. See also [0099]. This teaches that the use of electrically conductive clamps in addition to a spot welding electrode can result in achieving a weld nugget of a desired size. Additionally, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamps are copper and steel clamps. Copper and steel are known electrically conductive materials that can be used in spot welding devices, and it would have been obvious to substitute the electrically-conductive material of the clamps / pressing members of Murayama for copper and steel clamps, to achieve the predictable result of allowing current to flow through the electrically-conductive material to achieve a weld nugget of a desired size. Furthermore, the courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadi / Hielscher in view of Zhang et al. (US 2018/0361498).
Regarding claim 16, Haddadi does not expressly disclose wherein the first material is aluminum and the second material is stainless steel. However, Haddadi discloses wherein the workpieces can be dissimilar metals materials [0008]).
Zhang discloses welding a workpiece of a first material to a workpiece of a second material, wherein the first material is aluminum and the second material is stainless steel (“An example method for joining metals is described herein. In some implementations, the method can be used to join dissimilar metals. For example, the method can be used to join first and second structural members, where the first structural member can be steel, titanium (Ti), or nickel (Ni), and the second structural member can be aluminum (Al), magnesium (Mg), copper (Cu), or beryllium (Be). This disclosure contemplates that steel includes, but is not limited to, carbon steel, high strength low alloy (HSLA) steel, advanced high strength steel (AHSS), or stainless steel” [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first material is aluminum and the second material is stainless steel. This allows for achieving a final component comprising desired materials. For example, it is known that stainless steel has a relatively high strength, while aluminum is relatively lightweight. The joining of these two materials allow for achieving a final component that can have a desired strength while remaining relatively lightweight, as recognized by Zhang [0002].

Claims 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi / Hielscher in view of Forrest et al. (US 2008/0041922).
Regarding claim 17, Haddadi does not expressly disclose wherein the electrical current is 10kA or less. However, Haddadi discloses, “[t]he magnitude and duration of the applied electric current may depend on the electrical resistances of the workpieces. For example, an electric current of approximately 30-40 kA may be applied over an interval of approximately 50-100 milliseconds to weld aluminum or magnesium” [0076].
Forrest is directed toward a hybrid resistance/ultrasonic welding system and method [Title]. Forrest discloses, “[t]he preferred magnitude of the electric current 18 is preferably in the range of 2 kA to 30 kA, and more preferably in the range of 2 kA to 14 kA. Although the ranges described above are preferred, one skilled in the art will readily acknowledge and appreciate that the electric current 18 should not be limited to the above ranges and can be set at any magnitude sufficient to soften any type of substrate known in the art. That is, although the present teachings are being described relative to joining substrates generally used in an automotive application, the present teachings should not be limited thereto. For example, the present teachings may be adaptable to preparing electronic devices where the substrates are formed of a material such as silicon (Si) or some other type of semiconductor material. In this regard, the current 18 needed to sufficiently soften the substrates 10 and 12 will be much less than the above-defined ranges” [0019].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical current is 10kA or less. Forrest discloses an electric current of, for example, 2 kA, which is less than 10 kA. Additionally, both Haddadi and Forrest teach that the magnitude of the electric current should be set depending on the material(s) being welded. Therefore, a person of ordinary skill in the art would choose a current magnitude that is appropriate based on the material(s) being welded. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 18, Haddadi discloses a welding system (Fig. 1, hybrid welding system 500 comprising ultrasonic vibration unit 510 and resistance heating unit 520), comprising:
(a) a first material; (b) a second material to be spot welded to the first material at a predetermined location (“workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B” [0052]); 
(c) an ultrasonic spot-welding system (ultrasonic vibration unit 510), wherein the ultrasonic spot-welding system further comprises at least one sonotrode delivering ultrasonic vibration to the predetermined location (“In one embodiment, a welding system includes an ultrasonic vibration unit including a transducer and a first power supply, the ultrasonic vibration unit configured to generate an ultrasonic vibration, and transfer the ultrasonic vibration to multiple workpieces to breakdown an oxide layer located at an interface between the multiple workpieces” [0027]; see Figs. 2A, 2B, and 3: electrode 516 is a sonotrode: “In some embodiments, the electrodes 516 are machined to be patterned sonotrode tips. The sonotrode tips can contact and vibrate the workpieces 518 during the welding process” [0058]) and at least one transducer connected to the at least one sonotrode (see Figs. 2A and 3: “The ultrasonic vibration unit 510 includes one or more transducers 512, one or more wedges 514, a workpiece mount 580, and a power supply 518. The ultrasonic vibration unit 510 is configured to create and apply an ultrasonic vibration to the workpieces (e.g., workpieces 518 located between electrodes 516 of the workpiece mount 580 illustrated in FIG. 2B)” [0052]); and 
(d) a resistance spot welding system (resistance heating unit 520), wherein the resistance spot welding system is operative to function simultaneously with the ultrasonic spot-welding system, and wherein the resistance spot welding system further includes at least one electrode that is configured to pass electrical current through the predetermined location (“a resistance heating unit including a second power supply, the resistance heating unit configured to generate an electric current, and transmit the electric current to the multiple workpieces to heat up the workpieces to a given temperature; a workpiece mount, the workpiece mount including electrodes, the electrodes configured to one or more of: receive the generated current and clamp the multiple workpieces during a welding process; and a controller configured to synchronize an operation of the ultrasonic vibration unit and an operation of a resistance heating unit” [0027]; “In some embodiments, the ultrasonic vibration unit 510 and the resistance heating unit 520 may operate concurrently. For example, the operation of the ultrasonic vibration unit 510 and the operation of the resistance heating unit 520 may be synchronized such that one unit performs one or more functions (e.g., breaking down an oxide film) and another unit performs other function(s) (e.g., melting the materials)” [0050]; see Fig. 5 showing second welding system 520, comprising “an upper welding electrode 454, and a lower welding electrode 456” [0082]; “delivery unit 450 includes a movable arm 452, an upper welding electrode 454, and a lower welding electrode 456. The current signals from the pulse transformer 434 are delivered to the movable arm 452. In some embodiments, the delivery unit 450 can include a second movable arm configured to return the current signals, thereby completing the circuit. The movable arms 452 may be conductive structural elements mechanically and electrically coupled to the upper and lower electrodes 454 and 456. In some embodiments, the movable arms 452 may be configured to apply an axial force on the workpieces (e.g., workpiece 518 illustrated in FIG. 2B)” [0082]; “electrical current can be applied to the workpieces. The electrical current generates heat due to the resistances of the workpieces. The heat can cause melting clusters to form. In some embodiments, ultrasonic vibration can be concurrently applied to uniformly distribute the melting metal” [0010]).

Haddadi does not expressly wherein the sonotrode has a rounded tip.
Hielscher discloses wherein the sonotrode has a rounded tip (Fig. 5 shows “sonotrode 1” [0051] comprising a rounded tip; see [0050]-[0052]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sonotrode has a rounded tip. Hielscher discloses that the inclusion of a rounded tip prevents “generating an undesirably high pressure on a body” against which the sonotrode is pressed [0052].

Haddadi does not expressly disclose wherein the electrical current is 10kA or less. However, Haddadi discloses, “[t]he magnitude and duration of the applied electric current may depend on the electrical resistances of the workpieces. For example, an electric current of approximately 30-40 kA may be applied over an interval of approximately 50-100 milliseconds to weld aluminum or magnesium” [0076].
Forrest discloses, “[t]he preferred magnitude of the electric current 18 is preferably in the range of 2 kA to 30 kA, and more preferably in the range of 2 kA to 14 kA. Although the ranges described above are preferred, one skilled in the art will readily acknowledge and appreciate that the electric current 18 should not be limited to the above ranges and can be set at any magnitude sufficient to soften any type of substrate known in the art. That is, although the present teachings are being described relative to joining substrates generally used in an automotive application, the present teachings should not be limited thereto. For example, the present teachings may be adaptable to preparing electronic devices where the substrates are formed of a material such as silicon (Si) or some other type of semiconductor material. In this regard, the current 18 needed to sufficiently soften the substrates 10 and 12 will be much less than the above-defined ranges” [0019].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical current is 10kA or less. Forrest discloses an electric current of, for example, 2 kA, which is less than 10 kA. Additionally, both Haddadi and Forrest teach that the magnitude of the electric current should be set depending on the material(s) being welded. Therefore, a person of ordinary skill in the art would choose a current magnitude that is appropriate based on the material(s) being welded. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 20, Haddadi discloses wherein the first and second materials are aluminum or wherein the first material is aluminum and the second material is stainless steel (“In some embodiments, the multiple workpieces include at least one of aluminum, magnesium, and galvanized steel” [0029]; when the multiple workpieces include one of aluminum, magnesium, and galvanized steel, the first and second materials can be aluminum).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi / Hielscher / Forrest in view of Murayama et al. (US 2018/0311756) and Hwang et al. (KR 101689582).
Regarding claim 19, Haddadi does not expressly disclose further comprising copper and steel clamps, wherein the copper and steel clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location.
Murayama is directed toward a spot welding apparatus [Title]. Murayama discloses clamps that cooperate with a resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location (Fig. 4 shows portions of a resistance spot welding apparatus, including electrodes 2 and clamps 3; “the pair of electrode tips 2 and the pair of pressing members 3 sandwich the set of sheets 16 including a plurality of metal sheets from its two sides” [0091]; “If the pressing members 3 are composed of a conductor and are connected to the first power supply, as shown by the broken line arrow, it is possible to run current across the facing pressing members 3 to form molten metal at the superposed surfaces of the metal sheets 15” [0097]; this indicates that the clamps / pressing members 3 cooperate with the electrode 2 of the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location).
Murayama does not expressly disclose wherein the clamps are ‘copper and steel clamps.’ However, copper and steel are known to be electrically conductive materials, and the clamps of Murayama are disclosed as being electrically conductive as described above. 
Hwang is directed toward a spot welding system [Title]. Hwang discloses an electrode comprising copper and steel (“electrode 80 includes an electrode core 81 made of a steel material having a ball shape and an electrode coating layer 83 made of copper coated on the spherical surface of the electrode core 81” [machine translation]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising clamps, wherein the clamps cooperate with the resistance spot welding system to direct electrical current into parts to be welded together at a predetermined weld location. This allows for creating a weld nugget of a desired size. For example, Fig. 5 shows a relatively small weld nugget that is created when clamps are utilized but wherein current is not passed through the clamps, Fig. 4 shows a relatively large weld nugget that is created when clamps are utilized and wherein current is passed through the clamps. See also [0099]. This teaches that the use of electrically conductive clamps in addition to a spot welding electrode can result in achieving a weld nugget of a desired size. Additionally, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamps are copper and steel clamps. Copper and steel are known electrically conductive materials that can be used in spot welding devices, and it would have been obvious to substitute the electrically-conductive material of the clamps / pressing members of Murayama for copper and steel clamps, to achieve the predictable result of allowing current to flow through the electrically-conductive material to achieve a weld nugget of a desired size. Furthermore, the courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (CN 109365970) is directed toward a device that performs ultrasonic welding and resistance welding [Abstract]. Luo et al. (CN 104708216) is directed toward a device that performs ultrasonic welding and resistance welding ([Abstract], Fig. 1). Siebert (DE 4444461) is directed toward simultaneous ultrasonic and resistance pressure welding ([Title], [Abstract]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761